Name: Decision of the EEA Joint Committee No 104/98/COL of 30 October 1998 amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement
 Type: Decision
 Subject Matter: rights and freedoms;  social affairs;  international affairs;  employment;  European construction
 Date Published: 1999-07-29

 Avis juridique important|21999D0729(05)Decision of the EEA Joint Committee No 104/98/COL of 30 October 1998 amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement Official Journal L 197 , 29/07/1999 P. 0056 - 0056DECISION OF THE EEA JOINT COMMITTEENo 104/98/COLof 30 October 1998amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex XVIII to the Agreement was amended by Decision of the EEA Joint Committee No 94/98 of 25 September 1998(1);Whereas Commission Directive 97/81/EC of 15 December 1997 concerning the framework agreement on part-time work concluded by UNICE, CEEP and the ETUC(2) and Council Directive 98/23/EC of 7 April 1998 on the extension of Directive 97/81/EC on the framework agreement on part-time work concluded by UNICE, CEEP and the ETUC to the United Kingdom of Great Britain and Northern Ireland(3) are to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 30 (Council Directive 96/71/EC) in Annex XVIII to the Agreement: "31. 397 L 0081: Council Directive 97/81/EC of 15 December 1997 concerning the framework agreement on part-time work concluded by UNICE, CEEP and the ETUC (OJ L 14, 20.1.1998, p.9), as amended by:- 398 L 0023: Council Directive 98/23/EC of 7 April 1998 (OJ L 131, 5.5.1998, p.10)."Article 2The texts of Directives 97/81/EC and 98/23/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 31 October 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 30 October 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 189, 22.7.1999, p. 68.(2) OJ L 14, 20.1.1998, p. 9.(3) OJ L 131, 5.5.1998, p. 10.